UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2014 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-53490 SGB INTERNATIONAL HOLDINGS INC. (Exact name of registrant as specified in its charter) British Columbia (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) Room 1601, 16/F, China Taiping Tower Phase II, 8 Sunning Road, Causeway Bay Hong Kong (Address of principal executive offices) (zip code) (852) 3691-8831 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of theExchange Act). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 373,793,578 shares of common stock outstanding as of May 9, 2014. SGB INTERNATIONAL HOLDINGS INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2014 Table of Contents Page Number PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 4 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 17 ITEM 4. Controls and Procedures 17 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 18 ITEM 1A. Risk Factors 18 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM 3. Defaults Upon Senior Securities 18 ITEM 4. Mine Safety Disclosures 19 ITEM 5. Other Information 19 ITEM 6. Exhibits 19 SIGNATURES 20 2 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Quarterly Report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Quarterly Report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. 3 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SGB INTERNATIONAL HOLDINGS INC. CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2014 SGB INTERNATIONAL HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS AT MARCH 31, 2, 2013 (STATED IN US DOLLARS) March 31 December 31 Note $ $ ASSETS Current Assets Cash and cash equivalents 4 Receivables 5 Total Current Assets Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIENCY) Current Liabilities Account payable and accrued liabilities 6 Amounts due to a related party 7 Income tax payable Loan payable – current 8 Total Current Liabilities Total Liabilities Stockholders’ Equity(Deficiency) Common stocks 9 Contributed surplus Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) ) Total Stockholders’ Equity/(Deficiency) ) Total Liabilities and Stockholders’ Equity/ (Deficiency) The accompanying notes are an integral part of these consolidated financial statements. 4 SGB INTERNATIONAL HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME(LOSS) (STATED IN US DOLLARS) Three months ended 31 March 2013(restated) $ $ Revenue, net of sales tax - Cost of revenue ) - Gross profit - Selling expenses - ) General and administrative ) ) Total operating expenses ) ) Net income(loss) from operations ) Other items: Interest expense ) - Exchange gain - Income(loss) before tax ) Income tax expense ) - Net income(loss) from continuing operations; ) Net incomefrom discontinued operations - Net income(loss) for the period Foreign currency translation adjustment Comprehensive income(loss) Earnings Per Share (cents) – Basic and diluted Weighted Average Shares Outstanding – Basic and diluted The accompanying notes are an integral part of these consolidated financial statements 5 SGB INTERNATIONAL HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (STATED IN US DOLLARS) Three months Ended31 March Cash flows from operating activities $ $ Net income for the period –continuing and discontinued operations: Items not involving cash: Depreciation & amortization - Interest expense Changes in non-cash working capital: Receivables ) Prepaid expenses, deposit and other receivables Accounts payable , accrued liabilities and income tax payables ) Net cash used in operating activities - ) Cash flows from investing activities Purchase of property, equipment and mine development costs - ) Net cash used in investing activities ) Cash flows from financing activities Amounts advanced from a related party - Net cash used in financing activities - Increase/(decrease) in cash and cash equivalents - Effect of exchange rate changes on cash ) Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period Supplemental disclosure of cash flow information: Income tax - Interest expense - - The accompanying notes are an integral part of these consolidated financial statements 6 SGB INTERNATIONAL HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY(DEFICIENCY) AS AT MARCH 31, 2014 (STATED IN US DOLLARS) Common shares Stocks to Contributed Additional Paid-in Retained earnings (Accumulated Accumulated other comprehensive Total Stockholders’ equity Shares Amount be issued surplus capital Reserve Deficit) income (deficiency) $ Balance at December 31, 2012 - - Net loss for the year - ) - ) Disposal of subsidiaries - ) - - ) Imputed interest - Currency translation - ) ) Balance at December 31, 2013 - - ) ) ) Net income for the period - Currency translation - Balance at March31, 2014 - - ) ) The accompanying notes are an integral part of these consolidated financial statements. 7 1ORGANIZATION AND PRINCIPAL ACTIVITIES SGB International Holdings Inc. (“SGB” or the “Company”) was incorporated in British Columbia, Canada on November 6, 1997. Through its subsidiary, the Company is engaged in providing services in relation of the coal business in People’s Republic of China. On May 11, 2011, the Company completed the acquisition of Dragon International Resources Group Co., Limited (“Dragon International”), a Hong Kong corporation incorporated on October 5, 2010, and its wholly-owned subsidiary through a share exchange which resulted in the former shareholders of Dragon International acquiring the control of SGB. This transaction was accounted for as a reverse takeover transaction (“RTO”) for accounting purpose, as Dragon International was deemed to be the acquirer, and these consolidated financial statements are a continuation of the consolidated financial statements of Dragon International. The carrying amounts of SGB’s assets and liabilities are included in these consolidated financial statements. Prior to the above noted RTO, and on February 21, 2011, pursuant to a share transfer agreement, Dragon International completed the acquisition of Fujian Huilong Coal Mine Co., Ltd. (“Fujian Huilong”) (formerly known as Yongding Shangzhai Coal Mine Co., Ltd.), a People’s Republic of China corporation and was incorporated on August 4 2005. Upon the completion of the acquisition, Fujian Huilong became the wholly-owned subsidiary of Dragon International and the control in substance was not changed. For accounting purposes, the acquisition has been accounted for using the continuity of interest method, which recognizes Fujian Huilong as the successor. The net assets of Dragon International prior to the acquisition has been accounted as recapitalization as at the date of acquisition. On October 3, 2013, a wholly owned subsidiary of SGB-SGB Investment Limited was incorporated. On December 19, 2013, the Company disposed Dragon International and Fujian Huilong.(See note 3) The Company and its subsidiaries are considered to be operating in one segment based on its organizational structure and strategic decision making method. These financial statements have been prepared in accordance with U.S. generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. As at December 31, 2013, the Company had working capital deficiency of $42,332, and requires additional funds to maintain its operations. In view of the working capital deficiency, the management has reviewed the cash position as at the balance sheet date and the cash flow forecast for the next twelve months and taken into factors that (i) to raise equity financing as required; and (ii) to obtain the principle shareholder’s support in funding the required working capital. After taking the above circumstances and facts into consideration, the management of the Company is satisfied that the Company will have sufficient funds to complete the current development and to meet in full its financial obligation and operations or capital expenditure as they fall due for the foreseeable future. 8 2SIGNIFICANT ACCOUNTING POLICIES Basis of presentation and preparation The accompanying unaudited interim consolidated financial statements of the Company have been prepared in accordance with accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the disclosures required by generally accepted accounting principles in the United States for complete financial statements. In the opinion of management, all of the normal and recurring adjustments necessary to fairly present the interim financial information set forth herein have been included. The results of operations for interim periods are not necessarily indicative of the operating results of a full year or of future years. These interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America and follow the same accounting policies and methods of their application as the most recent annual financial statements. The unaudited consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All significant intercompany accounts and transactions are eliminated in consolidation. These interim financial statements should be read in conjunction with the financial statements and related footnotes included in the Annual Report on Form 10-K of the Company for the year ended December 31, 2013. 9 3 DISCONTINUED OPERATIONS On December 19, 2013, the Company sold its 100% equity interest in Dragon International and its wholly owned subsidiary Fujian Huilong to an independent third party at a cash consideration of HKD 1,000,000 (approximately USD 129,000). The results for the disposed subsidiaries for the three months ended March 31, 2013 are as follows: $ Revenue Income before tax Income tax ) Net income from discontinued operations 4 CASH AND CASH EQUIVALENTS March31, December 31, $ $ Cash denominated in Canadian Dollars 5RECEIVABLES March 31, December 31, $ $ Trades receivable (i) (ii) - Receivable from disposal of subsidiaries(ii) Others (ii) Notes: (i) The Company does not hold any collateral over these balances. The average age of these receivable are 30 days. (ii) Unsecured, interest free and repayable on demand. 10 6ACCOUNTS PAYABLE AND ACCRUED LIABILITIES The following is a summary of accounts payable and accrued liabilities: March 31, December 31, $ $ Accounts payable Staff costs / wage payable Accrued liabilities Other payable 7 AMOUNTS DUE TO A RELATED PARTY March 31, December 31, $ $ Amounts due to a related party As at March 31, 2014 andDecember 31, 2013, the amounts are due to the Company’s related Party SGB C&C Investments. The amounts as at March 31, 2014 and December 31, 2013 are unsecured, non-interest bearing and due on demand. 8LOAN PAYABLE The following is a summary of term loan: March 31, December 31, $ $ Interest bearing loan at 15% per annum, unsecured and due on demand Total Current portion Non-current - - 11 9STOCKHOLDERS’ EQUITY Authorized: Unlimited number of common shares without par value Unlimited number of preferred shares without par value Issued and outstanding As at March 31, 2014 and December 31, 2013, 373,793,578 common stocks issued and outstanding which were derived from the following transactions: Prior to the RTO with Dragon International and as at May 11, 2011, SGB had 24,502,446 common shares issued and outstanding. On May 11, 2011, SGB completed a reverse acquisition transaction with the shareholders of Dragon International pursuant to which SGB acquired 100% of the issued and outstanding capital stock of Dragon International in exchange for an aggregate of 220,522,000 common shares of SGB, which constituted 90% of SGB’s issued and outstanding capital stock on a fully-diluted basis as of and immediately after the consummation of the reverse acquisition. Prior to the acquisition, SGB has no business with a minimal assets and liabilities which did not meet the definition of a business, therefore, the reverse take-over of SGB by Dragon International has been accounted for as a capital transaction which is deemed Dragon International acquired SGB by issuance of 24,502,446 common shares (issued and outstanding prior to the RTO) for its net assets of $10,789. Prior to the RTO and on February 21, 2011, Dragon International completed the acquisition of Fujian Huilong and for accounting purpose, the acquisition has been accounted for using the continuity of interest method, which recognizes Fujian Huilong as the successor. The net assets of Dragon International totaling $1,277,694 as at the date of acquisition have been accounted as recapitalization into Fujian Huilong. Fujian Huilong has a registered and paid-in capital of $123,913 (RMB 1,000,000) prior to being acquired by Dragon International. As the consolidated financial statements is the continuation of Fujian Huilong, therefore, the share capital of Fujian Huilong has been restated to reflect the 220,522,000 common shares that effected the RTO for the purpose of financial statements presentation and earnings per share calculation. On September 21, 2011, Fujian Huilong’s registered and paid-in capital was increased by $1,925,447 (RMB 12,278,945) to a total of $2,049,360 (RMB 13,278,945) as at December 31, 2012. On December 29, 2011, the Company settled $7,726,148 by agreeing to issue 128,769,132 shares of the common stock of the Company at a deemed price of $0.06 per share. The Company has allotted and issued the shares in 2012. 12 10RELATED PARTY TRANSACTIONS During the quarter ended March 31, 2014 and 2013, the Company engaged following related party transactions: · Accrued or paid $ nil (March 31 2013: $65,523) in salaries and bonus to senior officers and directors of the Company; As at March 31, 2014 and December 31, 2013, following receivable and payable were outstanding: · Included in accounts payable and accrued liabilities, $Nil (December 31, 2013: $Nil) were payable to the senior officers and directors of the Company · Included in receivable, $nil was receivable (December 31, 2013: $Nil) from a senior officer and director of the Company. 11COMMITMENTS As at December 31, 2013, the company doesn’t have any capital or operating commitments. 12COMPARATIVE FIGURE As disclosed in note 3, the Company disposed Dragon International and Fujian Huilong on December 19, 2013, for comparative purposes, the Consolidated statement of operations for the three months ended March 31, 2013 was restated. A reconciliation of the restated figures is presented as follows Previously reported Discontinued adjustment Restated $ $ $ Revenue ) - Cost of revenue ) - Gross Profit ) - Selling expenses ) ) General and administrative ) ) Total operating expenses ) ) Net income from operations ) ) Income before income tax expenses ) ) Income tax ) - Net income ) ) 13 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Management’s Discussion and Analysis of Financial Condition and Results of Operations is intended to provide a reader of our financial statements with a narrative from the perspective of our management on our financial condition, results of operations, liquidity, and certain other factors that may affect our future results. The following discussion and analysis should be read in conjunction with: (i) the accompanying unaudited condensed consolidated financial statements and notes thereto for the three months ended March 31, 2014, (ii) the consolidated financial statements and notes thereto for the year ended December 31, 2013 included in our Annual Report on Form 10-K (“Form 10-K”) filed with the Securities and Exchange Commission (the “SEC”) on April 15, 2014 and (iii) the discussion under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” of our Form 10-K. Aside from certain information as of December 31, 2013, all amounts herein are unaudited. Unless the context otherwise indicates, references to “SGB,” “we,” “our,” “us” and the “Company” refer to SGB International Holdings Inc.and its subsidiaries on a consolidated basis. Forward-Looking Statements In addition to historical financial information, the following discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions. See “Forward-Looking Statements.” Our results and the timing of selected events may differ materially from those anticipated in these forward-looking statements as a result of many factors, including those discussed under “Item 1A. Risk Factors” of our most recent Form 10-K. Foreign Private Issuer Status We are a foreign private issuer as defined under Rule 3b-4 promulgated under the Exchange Act, but voluntarily file our periodic reports on U.S. domestic forms Form 10-K, Form 10-Q, and Form 8-K. As a foreign private issuer, we are not required to use U.S. domestic company forms such as Form 10-K, Form 10-K or Form 8-K to comply with our reporting requirements under Section 13 of the Exchange Act. Instead, we can file an annual report on Form 20-F each year with the Securities and Exchange Commission and furnish our interim financial statements and management’s discussion and analysis and reports about material changes to our Company, in the forms required by Canadian securities legislation, with the Securities and Exchange Commission on Form 6-K. We have elected to voluntarily file our annual, quarterly, and current reports on U.S. domestic company forms and, we intend to continue to comply with our reporting requirements under Section 13 of the Exchange Act using the U.S. domestic company forms. Corporate Overview We were incorporated in the province of British Columbia, Canada under the name “Slocan Valley Minerals Ltd.” on November 6, 1997 with an authorized share capital of 10,000,000 common shares without par value. Following our incorporation we were not actively engaged in any business activities. On June 1, 2004 we increased our authorized share capital from 10,000,000 common shares without par value to an unlimited number of common shares without par value. On June 11, 2004 we changed our name to “Orca International Language Schools Inc.” Effective March 3, 2009, we changed our name from “Orca International Language Schools Inc.” to “SGB International Holdings Inc.” and we created a new class of preferred stock. As a result, our authorized capital consists of an unlimited amount of common shares without par value and an unlimited amount of preferred shares without par value. We have not issued any preferred shares. 14 On May 11, 2011, we completed a reverse acquisition transaction with Dragon International Resources Group Co., Limited (the “Dragon International”), the shareholders of Dragon International, and the subsidiary of Dragon International, Fujian Huilong Coal Mine Co., Ltd. (formerly Yongding Shangzhai Coal Mine Co., Ltd.) (“Fujian Huilong”), pursuant to which we acquired 100% of the issued and outstanding capital stock of Dragon International in exchange for an aggregate of 220,522,000 common shares of our company, which constituted 90% of our issued and outstanding capital stock on a fully-diluted basis as of and immediately after the consummation of the reverse acquisition. Prior to the date of our reverse acquisition, we were considered as a “shell company” under the Rule 405 promulgated under the Securities Act of 1933 and Rule 12b-2 promulgated under the Securities Exchange Act of 1934 because we had nominal operations and nominal assets. Dragon International was incorporated in the Hong Kong on October 5, 2010, and is a holding company for Fujian Huilong. Fujian Huilong was incorporated in the People’s Republic of China on August 4, 2005. Our Business Prior to our reverse acquisition of Dragon International, our goal originally was to provide management services to schools in the international education industry. We searched for a school as the initial client but we were not successful in finding any client. Because we incurred losses since November 6, 1997, in March 2009 our board of directors decided to explore the possibility of adopting a different business plan. As a result of the above described reverse acquisition, we have assumed the business and operations of Fujian Huilong, a wholly-owned subsidiary of Dragon International. Fujian Huilong is engaged in coal production and sales by exploring, developing and mining coal properties. Fujian Huilong owns and operates a coal mine, located in Shangzhai Village, Yongding County, Longyan City of Fujian Province, People’s Republic of China. Results of Operations For the three months ended March 31, 2014 and 2013 The following table sets forth the consolidated results of our operations for our Company in the three months ended March 31, 2014 (“2014 Q1”) and March 31, 2013 (“2013 Q1”): 2014 Q1 % of Sales 2013 Q1 % of Sales $ $ Revenues % % Cost of sales 53
